   2:18-mn-02873-RMG           Date Filed 03/18/20     Entry Number 521-2        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                             )
IN RE: AQUEOUS FILM-FORMING                  )              MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                     )
LITIGATION                                   )
                                             )              This Document Relates to
                                             )              Case No. 2:18-cv-03489-RMG
                                             )


DECLARATION OF T. ROE FRAZER II IN SUPPORT OF PLAINTIFF NEW JERSEY
   AMERICAN WATER COMPANY, INC.’S MOTION FOR LEAVE TO AMEND
                           COMPLAINT

       Pursuant to 28 U.S.C. § 1746, I, T. Roe Frazer II, declare as follows:

       1.      I am one of the counsel for Plaintiff New Jersey American Water Company, Inc.

(“NJAW”) and submit this declaration in support of Plaintiff’s motion for leave to amend its

complaint in this action. I serve on the Plaintiff’s Executive Committee, as well as the Discovery

Committee, and as Co-Chair of the Private Water Provider Committee.

       2.      Attached hereto as Exhibit A is Plaintiff’s proposed Amended Complaint, in a

redline comparison with Plaintiff’s original Complaint. Attached hereto as Exhibit B is a clean

version of Plaintiff’s proposed Amended Complaint.

       3.      Pursuant to this Court’s Case Management Order Nos. 2 and 3, I affirm that prior

to filing this motion, I conferred with Co-Lead Counsel for Plaintiffs about this motion, and they

have authorized this filing.

        4.     I further affirm that pursuant to Local Rule 7.02, I conferred with Co-

Lead Counsel for Defendants and Liaison Counsel for Defendants in person

regarding this motion. They indicated that Defendants do not object to the filing of

Plaintiff’s motion.
   2:18-mn-02873-RMG          Date Filed 03/18/20      Entry Number 521-2        Page 2 of 2




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and that I executed this Declaration on March 18, 2020.

                                                    /s/ T. Roe Frazer II
